Attorney’s Docket Number: TSMP20160538US04
Filing Date: 12/04/2020
Claimed Priority Date: 05/30/2019 (Continuation of 16/426,195 now PAT 10,861,800)
    07/25/2018 (Continuation of 16/045,298 now PAT 10,679,950)
    01/05/2017 (Divisional of 15/399,237 now PAT 10,297,555)
			    07/29/2016 (Provisional 62/368,583)
Applicants: Kuan et al.
Examiner: Younes Boulghassoul 	

DETAILED ACTION
This Office action responds to the Amendment filed on 05/26/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/26/2022, responding to the Office action mailed on 03/17/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2-3, 15, and 20, and added new claims 21-23. Accordingly, pending in this Office action are claims 

1, 4-14, 16-19, and 21-23.

Response to Amendment
Applicant’s amendments to the Claims have overcome the objections to Claims previously set forth in the Non-Final Office action mailed on 03/17/2022. Accordingly, the previous objections to claims are withdrawn.
Applicant’s filing of a Terminal Disclaimer has overcome the Nonstatutory Double Patenting rejections previously set forth in the same Office action. Accordingly, the Nonstatutory Double Patenting rejections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections are withdrawn.
Furthermore, the instant application has been put in condition for Allowance in view of an authorized Examiner’s Amendment to the claims, resolving remaining issues related to an erroneous claim status (also, see Interview Summary).

Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT 10,679,950 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
This application is in condition for allowance, in view of an authorized Examiner’s Amendment to the claims, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to claim 15 was given in a telephone interview with Mr. Ruojian Zhang (Reg. No. 54,695) on 6/14/2022.
The application has been amended as follows:
In the Claims:
Amend the status of Claim 15 to:
15. (Cancelled)
In the Title:
Replace the Title with -- Method for Forming Recesses in a Substrate by Etching Dummy Fins --.

Allowable Subject Matter
Claims 1, 4-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method comprising the steps of: after the plurality of portions of the hard mask are removed, etching the first semiconductor strip, wherein an entirety of the base is removed during the etching the first semiconductor strip, wherein the first semiconductor strip is etched using the lithography mask as an etching mask, wherein at a time the portions of the hard mask are removed and before the first semiconductor strip is etched, a portion of the lithography mask between two of the plurality of fins has a first top surface higher than second top surfaces of the plurality of semiconductor fins.
Regarding claim 12, the prior art of record fails to disclose or suggest a method comprising the steps of: removing the first semiconductor strip using the patterned etching mask; etching the bulk portion of the semiconductor substrate to form a recess, wherein the recess is formed as having a plurality of divots; and forming a dielectric region to fill the recess.
Regarding claim 17, the prior art of record fails to disclose or suggest a method comprising the steps of: continuing the etching process to remove a part of the bulk portion of the semiconductor substrate, so that a first recess is formed extending into the bulk portion of the semiconductor substrate, wherein the first recess is formed as having a plurality of divots.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814